DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner withdraws the restriction/election requirements, as they were IMPROPER. The method of Invention Group II cannot be performed using a materially different apparatus than that of Invention Group I. Therefore, the Invention Groups have been examined together. Further, the marker species of ball, brad, and elongated rod are obvious variants of one another, and they have been examined together.
Applicant's election with traverse of Invention II, the ball species in the reply filed on July 6, 2021, is acknowledged. However, this election is moot as the election/restriction requirement was improper and has been withdrawn.

Status of Claims
This action is in reply to the Response to the Election/Restriction Requirement filed on July 6, 2021. Claims 1-20 are Original. Claims 1-20 are Currently pending and have been examined.

Claim Objections
Claim 4 is objected to because of the following informalities:
The period is missing at the end of claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 11, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,042,302, Mues (“Mues”).
Regarding claim 1 (Original), Mues teaches a prayer aid (peg board rosary, Title) comprising: a base comprising a top surface (panel 26 has a top (i.e., “front”) surface, FIG. 1), wherein the top surface comprises 5a plurality of indents aligning to resemble a rosary (openings of holes 28 in top of panel 26 aligned to resemble a rosary, FIG. 1); and a marker sized to fit within each of the plurality of indents individually (beads 20/22 inserted into opening of appropriate hole 28, col. 2, ll. 5-6; openings of holes 28 are all the same size, col. 2, ll. 28-29), wherein the marker is disposed within one of the plurality of indents and is moveable from the one to another of the plurality indents (peg beads 20/22 inserted and removed from openings of holes 28 as desired to keep track of the prayers, col. 2, ll. 5-15).5
a method of praying a rosary (in use, as a prayer is said, a bead 20 or 22 is inserted into the appropriate hole 28, col. 2, ll. 5-6; when user is interrupted from prayer, peg board rosary 10 remains in condition in which it was left so the user may resume prayer and continue from the point reached before the interruption, ll. 6-10) comprising: providing a prayer aid (peg board rosary 10, FIG. 1) comprising:  10a base comprising a top surface, wherein the top surface comprises a plurality of indents aligning to resemble a rosary (see prior-art rejection of claim 1); and a marker (see prior-art rejection of claim 1); and moving the marker from one of the plurality of indents to another of the plurality of indents while praying the rosary (as a prayer is said, a bead 20 or 22 is inserted into the appropriate hole 28, col. 2, ll. 5-6; when the prayer is completed, the peg can be moved to the next hole in order to track which prayer of the rosary the person is on; there are a plurality of bead pegs 20/22, e.g., FIG. 4; peg board may be used cumulatively by several members of the family, col. 2, ll. 10-12; i.e., each peg inserted into the board may track a different family member’s rosary progress).   

Regarding claims 4 and 14 (Original), Mues teaches wherein the marker is an elongated rod (bead pegs 20/22 include elongated rods, FIGS. 5, 6).
Regarding claims 5 and 15 (Original), Mues teaches wherein the base comprises elongated slots extending downwards from the plurality of indents (holes 28 extend from openings in top surface of panel 26 into panel 26, FIGS. 2, 3), wherein the elongated slots are sized to receive the elongated rod (holes 28 receive elongated rods of bead pegs 20/22, FIGS. 1-3).  
further comprising a cross embossed on the top surface to further resemble the rosary (cross 30 is raised, i.e., “embossed,” on top surface of panel 26, FIGS. 1, 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mues as applied to claims 1 and 11 above, respectively, and further in view of OFFICIAL NOTICE.
Regarding claims 2 and 12 (Original), Mues may not explicitly teach  10wherein the marker is a ball. However, Examiner takes OFFICIAL NOTICE of variations of implementations of the game Chinese checkers: in one variation, a ball is placed in an indent on the top of a surface as a marker, and in another variation, a peg is placed in a hole as a marker. In other words, one of ordinary skill in the art before the effective filing date would have recognized and appreciated that using a ball in an indent to mark the indent is equivalent to using a peg in a hole to mark the hole. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a ball in an indent instead of a peg in a hole as a matter of obvious equivalent design choice for marking the indent.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mues as applied to claims 1 and 11 above, respectively, and further in view of OFFICIAL NOTICE.
Regarding claims 3 and 13 (Original), Mues may not explicitly teach wherein the marker is a brad. However, Mues does teach bead pegs 20/22 which are elongated rods with a head on top (FIGS. 5, 6). Examiner takes OFFICIAL NOTICE that a brad fastener has a head on top of an elongate portion. As such, one of ordinary skill in the art before the effective filing date would have recognized and appreciated that a brad can be used as a peg. Therefore, it would have been obvious to one of ordinary skill in .

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mues as applied to claims 1 and 11 above, respectively, and further in view of “Annual Crawford Cribbage Board” and “Glacier National Park Grizzly Cribbage Board,” www.splinterswoodworks.com, https://splinterswoodworks.wordpress.com/tag/custom-cribbage-board/, December 24, 2009 (“Splinters”).
Regarding claims 6 and 16 (Original), Mues teaches 20wherein the base has a shape comprising a bottom surface, sidewalls, and the top surface (FIGS. 1, 2).
Mues may not explicitly teach that the shape is a rectangular cuboid, as Mues teaches a straight side wall and a curved sidewall (FIG. 1). However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). Further, shape is a matter of design choice absent persuasive evidence that the particular shape is significant. See also MPEP § 2144.04(IV)(B).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). Even if the difference in shape were given patentable weight, Splinters teaches a peg board counting aid (cribbage board) with a rectangular cuboid shape (Image, p. 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the peg board of Mues by the shape of the peg board of Splinters as a matter of aesthetic design choice.
Regarding claims 7 and 17 (Original), Mues may not explicitly teach further comprising a beveled edge adjoining the sidewalls and the top surface. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). Further, Splinters teaches a peg board counting aid with this feature (edge between side walls and top surface is routed, p. 7; Images, p. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mues by Splinter to include a beveled edge between the sidewalls and top surface as a matter of aesthetic design choice.   
Regarding claims 8, 9, 18, and 19 (Original), Mues may not explicitly teach wherein a keyhole opening is defined through the bottom surface OR further comprising an opening defined through the bottom surface leading into an internal compartment of the base, wherein the marker fits through the opening. However, Splinters teaches a peg board counting aid with a keyhole slot on the back of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715